v Case 3:15-cV-01143-B.]D-PDB Document 232 Filed 12/13/18 Page 1 of 6 Page|D 10378

UN|TED STATES D|STR|CT COURT
|V||DDLE D|STR|CT OF FLOR|DA
JACKSONV|LLE D|V|SION

W|NN-D|X|E STORES, |NC. and B|-LO
HOLD|NGS, LLC, '
P|aintiffs,
v. Case No. 3:15-cv-1143-J-39PDB
SOUTHEAST lV||LK, lNC.l NAT|ONAL
l\/l|LK PRODUCERS FEDERAT|ON,
DA|RY FARN|ERS OF Al\/lER|CA, |NC.,
LAND O’LAKES, |NC., DA|RYLEA
COOPERAT|VE |NC., and AGR|-MARK,
|NC.,

Defendants.
l

O R D E R
TH|S CAUSE is before the Court on P|aintiffs’ |Vlotion to Dismiss P|aintiff B|-LO

Ho|dings, LLC, Pursuant to FRCP Ru|e 41(a)(2) and incorporated |Vlemorandum of Law
(Doc. 179; l\/lotion). The Court also considers Defendants’ Response in Opposition to
P|aintiffs’ Motion to Dismiss B|-LO Holdings, LLC Without Prejudice (Doc. '182;
Opposition).

On September 23, 2015, Plaintiffs Winn-Dixie Stores, |nc. (“Winn-Dixie") and B|-
LO Ho|dings, LLC (“Bl-LO”) (co||ective|y “P|aintiffs”) initiated thie action by filing the
Comp|aint, Demand for Jury Trial, and Request for injunctive Re|ief (Doc. 1). On August
31, 2016, Plaintiffs filed the Amended Comp|aint and Demand for Jury Tria| (Doc. 56;
Amended Comp|aint) against Defendants Southeast Milk, lnc. (“Sl\/l|")l Nationa| lVlilk
Producers Federation (“Nl\/|PF"), Cooperatives Working Together (“CWT"), Dairy Farmers

of Americal |nc. (“DFA”), Land O’Lakes, lnc. (“LOL”), Dairy|ea Cooperative |nc. (“DC|"),

Case 3:15-cv-01143-B.]D-PDB Document 232 Filed 12/13/18 Page 2 of 6 Page|D 10379

and Agri~Mark, lnc. (“AM|") (co|lectively “Defendants"). Am. Comp|. 1111 24-30. The action
involves'alleged violations of Section 1 of the Sherman Act, 15 U.S.C. § 1. §e_e_ §§ 1111
126-131.

|n the lVlotion, P|aintiffs request that the Court'dismiss P|aintiff B|-LO from this
action Without prejudice. lV|otion at 2. P|aintiffs state that they originally included B|-LO in
the commencement of this action because of B|-LO's “position as the parent company of
Winn-Dixie . . . |_<L- at 1. P|aintiffs state that they subsequently determined that Winn-
Dixie alone is the proper Plaintiff because it was the entity purchasing the products at
issue and the discovery sought by Defendants is in the custody of Winn-Dixie. w g at
1-2. Defendants oppose the Motion and argue that the Court should dismiss B|-LO with
prejudice. Opp. at 1. |n the alternative, Defendants request that the Court order Bl-LO to
pay attorneys’ fees and costs incurred in this litigation if Bl-LO reti|es suit later. ld_.

Upon the filing of an answer or a summaryjudgment motion, Rule 41 (a)(2), Federa|
Ru|es of Civi| Procedure (“Ru|e(s)"), governs a plaintist ability to voluntarily dismiss an
action without prejudice. §§ Rule 41 (a)(1)-(2); see also Pontenberg v. Boston Scientific
_C_or_g, 252 F.3d 1253, 1255 (11th Cir. 2001).1 Specitica||y, Rule 41(a)(2) permits a
plaintiff to voluntarily dismiss an action without prejudice only "by court order, on terms
that the court considers proper." Rule 41 (a)(2). The dismissal is without prejudice unless
othen/vise specified in the order of dismissa|. B id_.; w Pontenberg, 252 F.3d at

1255. A district court has broad discretion when considering a Rule 41(a)(2) motion for

 

1 Rule 41(a)(2) provides, in pertinent part, that "[e]xcept as provided in Rule 41(a)(1), an
action may be dismissed at the plaintist request only by court order, on terms that the court
considers proper." ln turn, Rule 41 (a)(1) provides that, generally, a plaintiff may voluntarily dismiss
an action without a court order by filing a notice of dismissal before the defendant serves an answer
or motion for summary judgment.

_2_

Case 3:15-cv-01143-B.]D-PDB Document 232 Filed 12/13/18 Page 3 of 6 PagelD 10380

voluntary dismissal § Pontenberg, 252 F.3d at 1255; see also ln re Bavshore Forq
Trucks Sa|es lnc., 471 F.3d 1233, 1259 (11th Cir. 2006) (“The decision to grant or deny

 

a Rule 41(a)(2) motion to dismiss an action without prejudice is entrusted to the sound
discretion of the district court . . . .").

“‘[|]n most cases, a voluntary dismissal should be granted unless the defendant will
suffer clear legal prejudice, other than Jthe mere prosgect of a subseguent |awsuit, as a

result. Pontenberg, 252 F.3d at 1255 (quoting McCants v. Ford Motor Co., lnc.. 781 F.
2d 855, 856-57(11th Cir. 1986)). To determine whether a defendant will suffer clear legal
prejudice, the district court “should consider such factors as the defendant's effort and
expense of preparation for tria|, excessive delay and lack of diligence . . . in prosecuting
the action, insufficient explanation for . . . a dismissal, and whether a motion for summary

judgment has been filed by the defendant." Opacmare USA. LLC v. Lazzara Custom

Yachts LLC, No. '8:16-CV-3288-T-33JSS, 2017 WL 4959436, at *2 (l\/|.D. Fla. Nov. 1,

 

2017) (inter~nal quotations and citations omitted). While the district court may consider
these factors, “‘[t]he crucial question to be determined is, [w]ou|d the defendant lose any
substantial right by the dismissal’" Pontenberg, 252 F.3d at 1255-56 (quoting Durham v.
Fla. E. Coastl Ry. Co., 385 F.2d 366, 368 (5th Cir. 1967)2).

The fact that a plaintiff may gain an advantage in future litigation will not act as a
bar to a Rule 41(a)(2) voluntary dismissal § l\/lcCantsl 781 F.2d at 857; w E
v. E.l. Dupont ge Nemours & Co., 142 F.R.D. 344, 346 (NI.D. Fla. 1992) ("[l]t is no bar to

a voluntary dismissal that the plaintiff may gain a tactical advantage in future litigation.").

 

2 ln Bonner v. Citv of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the
E|eventh Circuit adopted as binding precedent all the decisions of the former Fifth Circuit handed
down prior to the close of business on September 30, 1981. '

_3_

Case 3:15-cv-01143-B.]D-PDB Document 232 Filed 12/13/18 Page 4 of 6 PagelD 10381

“Rather, the district court must exercise its broad equitable discretion under Rule
41 (a)(2) to weigh the relevant equities and do justice between the parties in each case,
imposing such costs and attaching such conditions to the dismissal as are deemed
appropriate.” McCants, 781 F.2d at 857 (internal citations omitted). lndeed, “Rule
41(a)(2) exists chiefly for protection of defendants.” Sobe News, lnc. v. Ocean Drive
Fashions, lnc., 199 F.R.D. 377l 378 (S.D. Fla. 2001) (internal quotations and citations
omitted); see also McCants, 781 F.2d at 856 ("The purpose of the rule is primarily to
prevent voluntary dismissals which unfairly affect the other side, and to permit the
imposition of curative conditions.” (internal quotations and citations omitted)).

While Rule 41 (a)(2) allows a plaintiff to dismiss an action voluntarily once the plaintiff
receives approval of the district court, “[t]he rule also permits the court to attach certain
conditions to its order . . . .” lraola & CMJ__S.A. v. Kimber|v-Clark Corp_.l 232 F.3d 854,
861 (11th Cir. 2000). "[T]he authority to attach conditions to the order of dismissal
prevents defendants from being unfairly affected thereby.” Ortega Truii||o v. Banco
Central Del Ecuador, 379 F.3d 1298, 1301 (11th Cir. 2004) (internal quotations and
citations omitted). Such conditions mayinclude requiring the plaintiff to pay the defendant
a certain sum of money in costsl expenses, and reasonable attorney’s fees, creating an
enforceab|ejudgment on which the defendant can execute. B Eng|e v. Celadon Grp.l
U, No. 3:16-CV-1437-J-34JRK, 2017 WL 6387780l at *2 (M.D. Fla. Dec. 14, 2017)
(Howard, J.) (citing Ortega Truji|lo, 379 F.3d at 1300; Yoffe v. Keller lnds., lnc., 582 F.2d
982, 983 (5th Cir. 1978)). The district court may also condition the dismissal on the
payment of costs to the defendant should the plaintiff later re-file. S_eg @gl§, 2017 WL

6387780 at *2 (citing Pontenberg, 252 F.3d at 1260; Roberts Enters.. |nc. v. Olvmpia

Case 3:15-cv-01143-B.]D-PDB Document 232 Filed 12/13/18 Page 5 of 6 PagelD 10382

Sa|esl |nc. 186 F. App’x 871 (11th Cir. 2006); Versa Products, lnc. v. Home Depot, USA.
|_n&, 387 F.3d 1325, 1328 (11th Cir. 2004); McCants, 781 F.2d at 860).3 The condition
that a plaintiff pay the costs and fees only upon refiling is less severe than the conditions

of immediate payment. § Versa Prod. lnc., 387 F.3d at 1328.

 

The Court considers Defendants' efforts and expense in defending this action but
also considers the various discovery and procedural issues on both sides. (W Doc.
178 at 17). On June 6, 2018, the Court granted Defendants' request to bi-furcate the
briefing schedule for dispositive and Lub_e_rt motions to first consider the issues of
Statute of Limitations and standing (§Y Doc. 174 at 4). lt was not until August 20, 2018
that Defendants' filed the Motion and Supporting Memorandum for Summary Judgment
on Statute of Limitations and Standing (Doc. 187). Thus, as of July 3, 2018 when
P|aintiffs filed the instant.l\/|otion, there were no pending summary judgment motions.
Regard|ess, “[t]he mere pendency of a summary judgment motion, by itself, does not
constitute legal prejudice suchient to support a denial of a Rule 41(a)(2) voluntary
dismissal without prejudice." Pontenberg, 252 F.3d at 1258. The Court also finds that at
this juncture, there has been no excessive delay or lack of diligence by P|aintiffs in
prosecuting this action. Additiona|lyl P|aintiffs provide a reasonable explanation, albeit
weak, for why they included Bl-LO in this case given its position as the parent company
of Winn-Dixie. As the case progressed through contested discovery procedures1

P|aintiffs determined that Winn-Dixie alone is the proper P|aintiff.

 

3 Rule 41(d) provides that a court may order a plaintiff to pay all or part of the costs of a
previous action filed and dismissed by the plaintiff which includes the same claim and the same
defendant Fed. R. Civ. P. 41(d); see also Pontenbergl 252 F.3d at 1256 n.2.

 

Case 3:15-cv-01143-B.]D-PDB Document 232 Filed 12/13/18 Page 6 of 6 PagelD 10383

ln light of the foregoing considerations and given the procedural posture of this
complex antitrust case, the Court in its discretion determines that Bl-LO is due to be
dismissed without prejudice subject to the condition set forth more fully below.
According|y, after due consideration, it is
ORDERED:

1.y P|aintiffs’ Motion to Dismiss Plaintiff Bl-LO Holdings, LLC, Pursuant to
FRCP Rule 41(a)(2) and incorporated Memorandum of Law (Doc. 179) is GRANTED.

2. P|aintiff Bl-LO Holdings, LLC is D|SMISSED WlTHOUT PREJUD|CE
subject to the condition that should Bl-LO Holdings, LLC refile in any court a future action
based on or including the claims in this case, Bl-LO Holdings, LLC shall be obligated to
pay all attorneys' fees and costs incurred by Defendants from their defense of the claims
in this case.

. _ th
DONE and ORDERED in Jacksonville, Florida this \5 day of December, 2018.

M,@W

BRiAN .i. DAvisV
United States District Judge

5
Copies furnished to:

Counsel of Record

